DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 & 12-16 would be allowable pending resolution of the present double patenting rejections. Claims 8-11 & 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 would be allowable for at least the reason “a reference beam objective lens configured to allow the second reflected beam to pass therethrough; a position adjustment mirror configured to transmit the second reflected beam passing through the reference beam objective lens; a recording medium configured to record an interference pattern formed based on two or more of the first transmitted beam, the second transmitted beam, the first reflected beam, or the second reflected beam, entering the second beam splitter; and a processor configured to receive and store an image file generated by converting the interference pattern transmitted from the recording medium, wherein the processor is configured to selectively acquire a beam transmitting object hologram for the object and a beam reflecting object hologram for the object according to a transmissive mode and a reflective mode,” as set forth in the claimed combination.
Claims 2-12 would allowable due to their dependence on claim 1.
Claim 13 would be allowable for at least the reason “reference beam objective lens configured to allow the second reflected beam to pass therethrough; a position adjustment mirror configured to transmit the second reflected beam passing through the reference beam objective lens; and a recording medium configured to record an interference pattern formed based on two or more of the first transmitted beam, the second transmitted beam, the first reflected beam, or the second reflected beam, entering the second beam splitter,” as  set forth in the claimed combination.
Claims 14-18 would be allowable due to their dependence on claim 13.
The prior art, KPS et al. (KR 10-2017-0079441 A; see attached machine translation) is considered relevant. KPS discloses a holographic reconstruction device comprising: a first beam splitter configured to split single wavelength light into a first transmitted beam and a second transmitted beam; an optical mirror configured to reflect the first transmitted beam toward an object to be measured; a second beam splitter configured to split the second transmitted beam into a first reflected beam and a second reflected beam; an object beam objective lens configured to allow the first transmitted beam to pass through the object or the first reflected beam to pass therethrough; a position adjustment mirror configured to transmit the second reflected beam; and a recording medium configured to record an interference pattern (see Fig. 1).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 & 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,215,950. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘950 patent includes all the limitations of independent claims 1 & 13 of the present application.
Claims 1, 7 & 12-16 correspond with claim 1 of the ‘950 patent.
Claim 2 corresponds with claim 2 of the ‘950 patent.
Claim 3 corresponds with claim 3 of the ‘950 patent.
Claim 4 corresponds with claim 4 of the ‘950 patent.
Claim 5 corresponds with claim 5 of the ‘950 patent.
Claim 6 corresponds with claim 6 of the ‘950 patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872